Citation Nr: 1401771	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for thoracic kyphosis with reverse lumbar lordosis and mechanical back pain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a January 2007 rating decision the RO denied service connection for a low back strain.  In response the Veteran wrote that he had not been scheduled for a VA examination.  In September 2007 he underwent a VA examination, and service connection was subsequently denied in a September 2007 rating decision.  Since the September 2007 VA examination was within a year of the January 2007 rating decision, the earlier rating decision was being reconsidered and was still on appeal.  See 38 C.F.R. §§ 3.156(b), 20.302(a) (2013).  

In December 2008, VA treatment records dated from December 2007 to November 2008 were associated with the claims file.  Service connection was subsequently denied again in a January 2009 rating decision.  Records generated by VA facilities that may have an impact on the adjudication of a claim are generally considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the January 2007 rating decision was again being reconsidered in the January 2009 rating decision.  See 38 C.F.R. §§ 3.156(b).  The Veteran submitted a timely substantive appeal in July 2010.  See 38 C.F.R. § 20.302(b).  Therefore, the January 2007 rating decision is presently on appeal.    

The Veteran and Ms. B, the Veteran's spouse, testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2012.  A transcript is of record.



FINDING OF FACT

Disc disease of the lumbosacral spine had its onset in service.


CONCLUSION OF LAW

Disc disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The service treatment records show that in September 2002 the Veteran was diagnosed with low back strain after three days of pain.  On an October 2004 medical history report the Veteran indicated having had recurrent back pain that occurred on an intermittent basis.  At the September 2007 VA examination the Veteran complained of pain in his low back and stiffness in the morning.  December 2007 to December 2012 VA treatment records show complaints of back pain.  A private chiropractor wrote in an undated statement submitted in November 2011 that he treated the Veteran for back pain that began in 2001; the examiners diagnosed the Veteran as having disc disease of the lumbosacral spine.  The Veteran's wife wrote in an October 2011 statement that she had known the Veteran for three years and that he had had back pain that entire time.  The Veteran wrote in an October 2011 statement that he had had back pain since October 2001.  The Veteran testified at the February 2012 hearing that during service he drove large trucks while wearing heavy gear for 8 to 24 hours at a time, which caused discomfort.  His back hurt during service, and he first had back pain during service after a 14 mile hike with a 60 pound pack on a steep incline.  He had continued to have pain during service but kept doing his duties.  

The Board notes that the Veteran and his wife are competent to report his symptoms that they observed.  See Layno, 6 Vet. App. at 470.  Further, the Veteran's reports that he experienced symptoms related to his back during service are credible and are supported by the September 2002 treatment and the October 2004 medical history report.  The reports of the Veteran and his wife of post-service symptomatology are also credible and are supported by the post-service treatment records and VA examination.   The record therefore shows that the Veteran has had recurrent back symptoms related to service and he has been diagnosed as having disc disease of the lumbosacral spine.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for disc disease of the lumbosacral spine is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for disc disease of the lumbosacral spine is granted.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


